Citation Nr: 0932064	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  09-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from August 1953 to June 
1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted service connection for bilateral 
hearing loss and tinnitus and assigned initial zero and 10 
percent ratings, respectively.  

In July 2009, the appellant's representative filed a motion 
to advance this case on the docket, based on the appellant's 
age.  In August 2009, the Board granted the motion, pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to an initial compensable 
rating for bilateral hearing loss.  The issue is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant's service-connected bilateral tinnitus has 
been assigned an initial 10 percent disability rating, the 
maximum rating authorized under Diagnostic Code 6260.

2.  The appellant's service-connected tinnitus symptoms are 
fully contemplated by the schedular rating criteria; there is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic 
Code 6260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

Once a decision awarding service connection and assigning a 
disability rating and an effective date has been made, the 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  Dingess, 19 Vet. App. at 490.  In such cases, 
where the appellant then files a notice of disagreement with 
the initial rating and/or the effective date assigned, he has 
initiated the appellate process and different notice 
obligations arise, the requirements of which are set forth in 
38 U.S.C.A. §§ 5104 and 7105.  Id.

The Board finds that the VCAA notification duty was initially 
satisfied in this case by a letter sent to the appellant in 
February 2008.  This letter, sent prior to initial 
adjudication by the RO, addressed all three notice elements 
delineated in 38 C.F.R. § 3.159, as well as the initial 
rating and effective date criteria delineated by the Court in 
Dingess.  

Moreover, as this matter concerns an appeal of an initial 
rating, the Board observes that after the RO granted service 
connection for bilateral tinnitus in the April 2008 rating 
decision, the claim of service connection was substantiated, 
and any defect in the notice regarding that claim was 
therefore not prejudicial.  See Dingess, 19 Vet. App. at 491.  
Neither the appellant nor his representative has alleged any 
prejudice from defective VCAA notice regarding any downstream 
elements, including the initial rating assigned.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

The Board further observes that the notification requirements 
of 38 U.S.C.A. of 38 U.S.C. § 5104 and 7105 have been met.  
The appellant was duly provided notice of the decision on 
appeal, as well as an explanation of the procedure for 
obtaining appellate review of the decision.  Following 
receipt of his notice of disagreement, the appellant was 
appropriately notified of the pertinent rating criteria for 
tinnitus, as well as the criteria for an extraschedular 
rating.  See e.g. December 2008 Statement of the Case.  The 
RO further discussed its reasoning in the May 2009 
Supplemental Statement of the Case.  Again, the Board notes 
that neither the appellant nor his representative has raised 
any allegations of prejudice regarding any notification 
deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  


Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are post-service VA and private clinical records 
identified or submitted by the appellant.  Despite being 
given the opportunity to do so, the appellant has neither 
submitted nor identified any additional post-service VA or 
private clinical records pertaining to his claim and none is 
evident from a review of the record.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  

The appellant has also been afforded a VA medical examination 
in connection with his claim.  The Board finds that the 
report of this examination is adequate and provides the 
necessary medical opinion.  38 C.F.R. § 3.159(c)(4); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
examination included a review of the appellant's medical 
history and current complaints, as well as review of his 
claims file, including the pertinent evidence therein.  The 
examination report also includes sufficient reference to the 
pertinent criteria for evaluating tinnitus.  Thus, there is 
adequate medical evidence of record to make a determination 
in this case.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
has been met.  38 C.F.R. § 3.159(c) (4). 

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  


Background

The appellant's service personnel records show that his 
military occupational speciality was Turret Artillery 
Mechanic.  His service treatment records are negative for 
complaints or findings of tinnitus or hearing loss.  At his 
June 1955 military separation medical examination, his ears 
were normal on clinical evaluation.  His hearing acuity was 
15/15 on whispered and spoken voice testing.

In January 2008, the appellant submitted an application for 
VA compensation benefits, seeking service connection for 
bilateral hearing loss and tinnitus, which he indicated had 
been present since approximately June 1954.  The appellant 
claimed that he had been exposed to acoustic trauma in the 
course of his military duties.

In connection with his claim, the appellant underwent VA 
medical examination in March 2008.  He reported a history of 
bilateral, constant tinnitus.  He indicated that he first 
noticed tinnitus while in service.  After service, the 
appellant worked as a manager in an auto parts department 
until 1962.  He then worked as an insurance claims adjuster 
until 1993.  From 1993 to 1999, the appellant worked as a 
mortgage loan offer.  He retired in 1999.  Audiometric 
testing showed decreased hearing acuity, averaging 51.25 
decibels, bilaterally.  Speech recognition scores were 92 
percent correct on the right and 88 percent correct on the 
left.  The diagnoses were moderate to severe sensorineural 
hearing loss with excellent word recognition, and constant 
bilateral tinnitus.  The examiner concluded that it was at 
least as likely as not that the appellant's hearing loss and 
tinnitus were related to his active service.

In an April 2008 rating decision, the RO granted service 
connection for hearing loss and tinnitus.  The RO assigned 
initial zero and 10 percent ratings, respectively.  The 
appellant appealed the RO's decision, claiming that higher 
ratings were warranted.  With respect to his hearing loss, 
the appellant contended that the results of audiometric 
testing conducted by VA in a sound-proof room are not a true 
reflection of the severity of his disability.  In everyday 
settings, he indicated that he could not understand 
conversations, which would prevent him from holding any job 
in which oral communication with others was required.  In 
support of his appeal, he submitted letters from his family 
describing the functional effects of the appellant's hearing 
loss.  With respect to his tinnitus, the appellant indicated 
that a higher rating was warranted as he had to contend with 
bilateral tinnitus on a constant basis.  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2008).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the appellant.  
38 C.F.R. § 4.3 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco -- that the present level of the appellant's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126.

Rather, where an appellant appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

The standard of proof to be applied in decisions on claims 
for appellants' benefits is set forth in 38 U.S.C.A. § 
5107(b).  Under that provision, VA shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Analysis

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating.  See also 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding 
that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral).

The Board has considered the appellant's contentions to the 
effect that a higher rating is warranted in light of the 
constant nature of his tinnitus.  Regardless of its 
frequency, however, a maximum 10 percent rating is warranted 
under Diagnostic Code 6260.  The appellant's service-
connected tinnitus has therefore been assigned the maximum 
schedular rating available.  38 C.F.R. §4.87, Diagnostic Code 
6260.  There is no legal basis upon which to award a higher 
schedular disability rating.  

The Board has considered whether the case should be referred 
for extraschedular consideration.  Barringer v. Peake, 22 
Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 157 
(1996) (the question of extraschedular rating is a component 
of a claim for an increased rating).

An extra-schedular disability rating may be assigned if the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2008).

In this case, however, while the appellant and his family 
have described in detail the functional effects of his 
hearing loss disability, the record contains no evidence of 
that his service-connected tinnitus, in an of itself, is 
exceptional or unusual, or markedly interferes with his 
employment, beyond that contemplated by the schedular 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  There is also no 
evidence, nor has the appellant contended, that he has been 
hospitalized for treatment of his service-connected tinnitus.  
In summary, there is no indication of an exceptional 
disability picture such that the schedular evaluation is 
inadequate and the appellant has not specifically argued 
otherwise.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Absent any objective evidence that the appellant's tinnitus 
is productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional, referral for consideration of an extra-schedular 
rating is not warranted.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for bilateral 
tinnitus is denied.  


REMAND

The appellant also seeks an initial compensable rating for 
his service-connected bilateral hearing loss.  He contends 
that the results of audiometric testing conducted by VA in a 
sound-proof room are not a true reflection of the severity of 
his disability.  See appellant's statement of July 9, 2008 
("I contend that those percentages arrived at through 
testing are not a reflection of my true hearing loss in the 
world in which I live and move and have my hearing.").

Specifically, the appellant contends that his day-to-day 
environment includes significant background noises which 
interfere with his ability to hear and comprehend 
conversations.  He reports that he cannot hear sounds in 
nature, such as birds singing or crickets chirping.  He 
cannot hear mechanical sounds such as the turn signal in his 
car or the fan belt squeaking.  He could cannot hear his cell 
phone ringing.  In church, the minister's words sound 
"garbled" or distorted.  The appellant has also indicated 
that he is unable to order at the McDonald's drive through 
window, as he cannot understand the clerk through the 
speaker.  He also claims that he could not possibly hold a 
job if understanding conversations were necessary as part of 
his duties.  

In support of his claim, the appellant has submitted a June 
2005 letter from a private audioprosthologist indicating that 
the appellant's hearing loss made it difficult for him to 
understand voices in a large or noisy environment.  As a 
result, he recommended that the appellant be excused from 
jury duty.  The appellant has also submitted letters from his 
spouse and children attesting to the difficulties he 
experiences as a result of his hearing loss.  

During this course of this appeal, the appellant was afforded 
a VA audiology examination in March 2008.  Although the 
examiner provided the numeric audiometric test results, she 
did not comment on the functional effects caused by the 
appellant's hearing loss disability.  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) the United States Court of 
Appeals for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. 
App. at 455.  Given the discussion above, the Board finds 
that further VA examination of the appellant is required 
prior to adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant should be scheduled for 
a VA medical examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  In addition to providing 
audiometric findings, the examiner must 
fully describe the effect of the 
appellant's hearing loss disability on 
his occupational functioning and his 
daily activities.  Any opinion offered 
must be supported by a clear rationale.

2.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the appellant's claim, 
specifically documenting consideration of 
38 C.F.R. § 3.321.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


